              Case 1:20-cv-09392-CM Document 5 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDRE BOYD,
                              Plaintiff,
                                                               20-CV-9392 (CM)
                    -against-
                                                               ORDER OF DISMISSAL
DEPARTMENT OF CORRECTIONS, et al.,
                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff is detained at the Vernon C. Bain Center. By order dated November 14, 2020, the

Court directed Plaintiff to either pay the $400.00 in fees that are required to file a civil action in

this court or submit a completed request to proceed in forma pauperis (“IFP application”) and

prisoner authorization within thirty days. That order alerted Plaintiff that if he failed to comply

within the time allowed, the action would be dismissed. (ECF 3.) Plaintiff has not complied with

the Court’s order or initiated any further contact with the Court, written or otherwise.

Accordingly, Plaintiff’s complaint, filed IFP pursuant to 28 U.S.C. § 1915(a)(1), is dismissed

without prejudice. See 28 U.S.C. §§ 1914, 1915.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:20-cv-09392-CM Document 5 Filed 01/19/21 Page 2 of 2




Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   January 19, 2021
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
